Judgment modified so as to provide that the amount of the lien of defendant Paolo Caristi is $190.21, being the amount paid for taxes, $126.89, with interest thereon to the date of the judgment; that plaintiff have the premises conveyed to him, and that defendants Paolo Caristi and Coneetta Caristi shall deliver to him a deed thereof, duly executed and acknowledged, upon payment by him of the sum of $190.21. As so modified, the judgment is affirmed, without costs. Except as to the taxes, the amounts advanced and paid by defendant Paolo Caristi cannot be regarded as carrying charges, and were, therefore, improperly allowed. Findings of fact numbered 4, 6 and 7 are reversed; findings numbered 5 and 8 are changed to findings numbered 4 and 6 respectively, and the following new finding, numbered 5, is made: “5. That said defendant Paolo Caristi is entitled to receive the sum of $126.89, being money expended by him in the payment of taxes, together with accumulated interest amounting to the sum of $63.32, which principal and interest amount to the sum of $190.21.” The conclusion of law is reversed and a new conclusion is made as follows: “ That in and by reason of the terms of the written and oral agreements by and between the said Nicola Caristi and defendants Paolo and Concetta Caristi, the said defendants did on or about the 5th day of February, 1914, accept the conveyance and held and still hold the said premises mentioned in the complaint in trust for the said plaintiff herein, and that the said Paolo *663Caristi has a hen on the said premises mentioned in the complaint to the extent of the sum of $190.21 and that the said defendants shall convey to the said plaintiff the said premises mentioned in the complaint by a good and sufficient deed, duly executed and acknowledged by them, upon the payment to Paolo Caristi of the said sum of $190.21 with interest, and judgment is hereby directed accordingly.” Lazansky, P. J., Young and Hagarty, JJ., concur; Rich and Scudder, JJ., dissent and vote to affirm.